Citation Nr: 0948881	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  06-24 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1975 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2005, a 
statement of the case was issued in July 2006, and a 
substantive appeal was received in August 2006.  The Veteran 
testified at a Board hearing at the RO in September 2009.


FINDING OF FACT

An acquired psychiatric disability, to include PTSD, was not 
manifested during the Veteran's active service, nor is it 
otherwise causally related to service.  


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not 
incurred in or aggravated by the Veteran's active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated September 
2004 and May 2009 the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in September 2004 prior to the initial unfavorable 
decision in December 2004.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the May 2009 letter gave notice of the types 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal.   

Although one of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notice was 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in July 2009, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records, VA examination reports, and lay evidence.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R.  § 3.159(c).  No additional pertinent evidence has 
been identified by the claimant.   

The Veteran was afforded a VA examination in September 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the DSM-IV.

On the September 1975 entrance examination report of medical 
history, the Veteran marked yes when asked have you ever had 
or have you now depression or excessive worry.  The examiner 
noted mild anxiety tension state that was family and job 
oriented.  The Veteran's September 1975 entrance examination 
report of medical examination noted the Veteran as 
psychiatrically clinically normal.  A March 1976 report of 
medical examination again noted the Veteran as 
psychiatrically clinically normal.  A June 1978 service 
treatment record shows a diagnosis of situational anxiety, 
probably functional.  The Veteran's August 1978 separation 
examination report of medical history, noted the Veteran as 
psychiatrically clinically normal.  

The Veteran attended private counseling from May 1990 to June 
1992.  During that time he mainly discussed his difficulties 
with school and employment.  In March 1992, one doctor 
summarized the Veteran's therapy.  The examiner diagnosed the 
Veteran with an adjustment reaction with mixed emotional 
features.  The examiner noted anger and depression with 
intermittent problems sleeping.  The examiner opined that the 
Veteran's injury to his back in May of 1991 was a major 
contributing cause of his current psychiatric and emotional 
difficulty.  The examiner pointed out that this opinion was 
based on information from the Veteran and that he had no 
evidence of the Veteran having any similar problems in the 
past.  

In June 1998, the Veteran received a private psychological 
evaluation related to his vocational rehabilitation.  The 
examiner noted that the Veteran was correctly oriented and 
aware.  He was occasionally confused by complexity and 
abstraction.  His dialogue was reasonably coherent and 
organized and his remote, recent, and immediate memory 
appeared intact.  He was somewhat emotionally and affectively 
constricted.  His mood was depressive and there was a 
somewhat passive trend noted in his behavior.  The examiner 
noted that the Veteran exhibited some naivete and relatively 
minimal insight into his psychological dynamics.  The Veteran 
reported significant levels of emotional upset, which may 
interfere with memory, concentration, abstraction, and 
judgment.  Severe levels of depression and anxiety were 
reported.  The examiner reported an assessment of personality 
function that revealed self-defeating patterns, likely to 
lead to self-sabotage and failure.  The Veteran also 
exhibited avoidant and dependent personality features.  The 
examiner diagnosed dysthymic disorder, a generalized anxiety 
disorder, and a personality disorder, not otherwise 
specified, with avoidant, dependent, and self-defeating 
features.  

In February 2003, the Veteran attended a VA psychiatric 
appointment.  The examiner noted that the Veteran made 
somewhat intense eye contact at times.  He was fairly 
cooperative.  His speech was normal and his thought process 
was organized and goal-directed.  His affect was more 
euthymic.  He had no auditory or visual hallucinations and no 
suicidal or homicidal ideation.  He was alert, but his 
insight and judgment were poor.  He was diagnosed with pain 
disorder associated with both psychological factors and 
medical conditions, generalized anxiety disorder, and 
cannabis and nicotine dependence.  

Also in February 2003 the Veteran received a psychiatric 
evaluation.  The Veteran stated that he was extremely 
frustrated due to his unemployment and a low back injury.  
The examiner noted prominent symptoms of anxiety.  The 
examiner remarked that the Veteran made somewhat intense eye 
contact at times.  He was fairly cooperative, but 
occasionally difficult to keep on topic.  He made frequent 
blaming remarks towards others and overall appeared that his 
baseline was fairly angry.  He was however calm and in 
control of his behavior.  He had no hallucinations, 
delusions, or suicidal or homicidal ideation.  He was alert 
but his insight and judgment appeared very poor.  The 
examiner noted that the Veteran had chronic dysphoric 
symptoms that seemed to stem from disappointing situations 
and his interpretation of them.  The Veteran also showed 
quite a bit of anxiety regarding numerous areas of life, 
including trouble getting along with people in numerous walks 
of life, both personally and occupationally.  Given the 
Veteran's history, the examiner opined that the Veteran's 
difficulty was not part of an acute Axis I problem, but more 
likely represented a dysfunction associated with his long-
term character pattern.  The Veteran was diagnosed with mixed 
personality disorder with prominent paranoid and narcissistic 
features in addition to his previous diagnoses of pain 
disorder associated with both psychological factors and 
medical conditions, generalized anxiety disorder, and 
cannabis and nicotine dependence.  

In June 2004, the Veteran complained of chronic pain, 
depression, and irritability.  The Veteran seemed 
uncomfortable and changed positions.  The Veteran's attitude 
was cooperative, redirectable, and irritable.  The Veteran 
evaluated his mood at a three out of ten with ten being the 
best and his anxiety at a six or seven out of ten with ten 
being the worst.  The Veteran noted that suicide had crossed 
his mind but the examiner noted no history, plan, or intent.  
He showed no homicidal ideation.  His affect was constricted, 
angry, and congruent.  His speech was conversational, but 
escalated periodically, and showed victimization themes.  The 
examiner found no evidence of perceptual disorders other than 
some paranoia.  His thought content also included some 
paranoia about victimization.  His thought process focused on 
self and anger.  The Veteran was alert and oriented and his 
memory was intact.  The Veteran's intelligence was intact, 
but his insight and judgment were poor.  The examiner 
diagnosed the Veteran with Adjustment disorder, PTSD with 
anxiety and depression, and some antisocial traits.  The 
Board notes that the examiner was a nurse practitioner.  

During an August 2004 VA psychiatric appointment, the Veteran 
complained of difficulty sleeping and intrusive memories.  
The examiner noted that the Veteran was alert and oriented 
with good eye contact.  His affect was reactive and serious 
and his mood was depressed and irritable.  The Veteran denied 
any true suicidal or homicidal ideation.  The examiner found 
no evidence of psychosis.  The Veteran was well groomed, 
cooperative, and pleasant.  The examiner diagnosed the 
Veteran with adjustment disorder and some antisocial traits.  
He assigned a GAF score of 45. 

In September 2004, the Veteran attended a psychological 
evaluation.  The examiner noted that the Veteran was 
depressed, that he has concentration and memory problems, and 
that he is extremely distrustful of others.  The Veteran 
denied that he had any psychological problems.  The examiner 
diagnosed the Veteran with schizophrenia, paranoid type, 
cannabis abuse, and wanted to rule out paranoid personality 
disorder.  

In October 2004, A VA psychiatrist noted that the Veteran's 
record reflects a confusing mixture of previous diagnoses, 
including schizophrenia and PTSD, criteria for neither of 
which appeared to be documented in recent assessments.  Upon 
examination, the Veteran's thoughts were essentially linear 
and logical, but the Veteran had a tendency to discourse at 
length on specific incidents that have occurred in the past.  
In general, the Veteran's insight into his own contribution 
to his problems appeared to be poor, but judgment appeared 
intact.  He denied any thoughts of harm to himself or others.  
The examiner diagnosed the Veteran with dysthymia, chronic 
pain, and wanted to rule out a personality disorder, not 
otherwise specified.  

In April 2005, the Veteran complained of stress and being 
chronically depressed.  He also noted poor appetite and a 
negative attitude.  He continued to smoke marijuana 
regularly.  Upon examination, the Veteran appeared unshaved.  
He had a restricted affect, but he became passionate about 
his feelings of being abused and misunderstood by others.  
The examiner noted extremely poor insight.  The Veteran 
denied any thoughts of self-harm.  The examiner diagnosed 
chronic and severe dysthymia and a personality disorder, not 
otherwise specified, with prominent paranoid traits, which 
complicates treatment of the dysthymia.  

During a July 2005 psychological appointment, the Veteran 
noted that his depressive symptoms were unchanged.  The 
Veteran's affect continued to be restricted, consistent with 
the unhappy mood.  His thoughts continued to be focused on 
how other people create his problems.  He showed absolutely 
no insight into how his behavior is perceived by others, 
consistently misjudges other peoples' motivations in the most 
negative light possible, and does not exhibit any sense of 
personal responsibility for his actions.  He denied suicidal 
ideation, but was very frustrated and despairing for 
improvement of his situation.  The examiner diagnosed the 
Veteran with chronic, severe dysthymia and personality 
disorder, not otherwise specified, with prominent paranoid 
traits.  

The Veteran attended a VA psychiatric appointment in January 
2007.  At that time, the Veteran complained of his distrust 
for people noting its onset as during his military service.  
The Veteran's appearance and eye contact was good.  He 
appeared to have an intention tremor and psychomotor 
agitation.  His speech was slightly pushed and copious.  H is 
affect was constricted in agitation.  His thought process was 
circumstantial with several cognitive distortions.  He showed 
no hallucinations, delusions, thought 
broadcasting/insertion/extraction, paranoid ideation, 
homicidal ideation, or suicidal ideation, plan, or intent.  
His cognition was intact.  His impulse, insight, and 
concentration were poor.  The examiner diagnosed the Veteran 
with dysthymic disorder and paranoid personality disorder.  
The examiner assigned a GAF score of 35.  

In September 2008 the Veteran was afforded a VA examination 
by a clinical psychologist.  The examiner reviewed the 
Veteran's claims file, which included his service treatment 
records.  The examiner noted that the Veteran's job history 
suggested that the Veteran keeps getting fired because of his 
responses to what he perceives to be abuse by superiors.  The 
Veteran made clear to the examiner that it was never his 
fault that he lost a job.  The Veteran noted about 12 puffs 
of medical marijuana per day, which the examiner considered 
at a level of use to constitute substance abuse.  

Upon examination, the Veteran was oriented to time, place, 
and person, as well as to the purpose of the interview.  The 
Veteran was well-groomed and casually dressed in clean 
looking clothes and free of body odor.  The examiner noted no 
evidence that he had difficulty with his activities of daily 
living.  The examiner described the Veteran as avoidant of 
disclosing any information which could affect his claim 
adversely.  His eye contact was good and he showed no unusual 
motor activity.  He generally spoke clearly and fluently, at 
a normal rate, but not always with sufficient volume to be 
easily heard.  Latent responses were not present and the 
speech was not pressured.  The Veteran appeared angry beneath 
a thin façade of calm.  His affect was quite blunted for most 
of the examination, however at the end of the interview he 
spoke passionately about how he has been ill treated.  The 
Veteran showed no evidence that he suffered panic attacks.  
The examiner described the Veteran's thought processes as 
generally organized.  The examiner noted no flaws in logic 
and no bizarre content.  He did show obsessive thinking.  He 
was very preoccupied about how he had been abused by others, 
especially those in authority over him throughout his life.  
He showed no indication of clearly loose associations and no 
suggestion of hallucinations.  The examiner noted no evidence 
of any fixed delusional system, but the Veteran's paranoia 
approached delusional proportions.  The Veteran reported no 
suicide attempts.  He also noted no physical assaults on 
others in the past five years.  The Veteran's immediate 
memory was adequate for simple tasks and his remote memory 
was not shown to be impaired.  His recent memory was at least 
mildly impaired which the examiner noted could be related to 
his marijuana use.  The Veteran's insight was very poor.  The 
examiner suspected that the Veteran's anger management was 
poor because he experienced him as quite passive-aggressive.  
The examiner would rate his impulsivity as at least moderate 
and his judgment as very poor.  

The examiner noted that the Veteran's service treatment 
records showed that the Veteran was playing with a knife with 
one of his friends and he was stuck in the middle of the 
abdomen.  The Veteran reported that he did not stab himself, 
but was stabbed by another soldier.  The Veteran reported 
that he thinks about the stabbing daily or every other day 
and then went on to describe what he believed to be a pattern 
of harassment by his superiors.  He noted he was an 
outstanding soldier until his superiors started messing with 
him.  The examiner explained that service treatment records 
show that the Veteran did not experience intense fear or 
horror after the stabbing.  In fact, it appeared that the 
Veteran as covering for the man who stabbed him.  The 
examiner also cites a post-service medical record wherein it 
was noted that the Veteran had a long, though problematic, 
relationship with the man who stabbed him in the Army.  The 
examiner could not conceive of a person with PTSD being able 
to have a long relationship with the individual who caused 
the trauma due to the intense emotional distress that contact 
would cause.  The examiner also noted two other mental health 
prescribers who diagnosed the Veteran with a personality 
disorder marked by paranoia.  The VA examiner agreed with 
their findings and quoted them noting a diagnosis of 
personality disorder, not otherwise specified, with prominent 
paranoid traits.  The examiner specified that the Veteran 
showed prominent characteristics of denial and projection, 
which are quite primitive defense mechanisms consistent with 
his chronic interpersonal difficulties.  The examiners also 
diagnosed the Veteran with chronic and severe dysthymia 
secondary to his personality disorder.  The examiner then 
specifically opined that the Veteran does not have PTSD from 
an abdominal injury that occurred while he was in the 
service.  

The Veteran testified at a hearing in September 2009.  He has 
also submitted multiple written statements in support of his 
claim.  In his testimony, the Veteran only briefly focused on 
being stabbed by his friend, but rather concentrated on his 
belief that he had been unfairly treated by his supervisors 
who abused their power.  He noted both in-service and post-
service incidents.  

While acknowledging the Veteran's belief that his disability 
is due to service, it is well established that as a lay 
person, the Veteran is not considered capable of opining as 
to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran is certainly 
competent to testify as to psychiatric symptoms which are 
non-medical in nature; however, he is not competent to render 
a medical diagnosis or etiology.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish 
the presence of observable symptomatology that is not medical 
in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007) (certain disabilities are not conditions capable 
of lay diagnosis).  

The Board acknowledges that the Veteran was given a diagnosis 
of PTSD in June 2004; however, no other examiner has provided 
the same diagnosis.  In fact, in October 2004, a VA 
psychiatrist noted that the criteria for PTSD did not appear 
to be documented in recent assessments and another VA 
examiner specifically noted in September 2008 that the 
Veteran did not have PTSD.  The Board's duty is to assess the 
credibility and probative value of medical evidence.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  The probative weight 
of medical evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  The Board may favor one medical opinion over 
another if it offers an adequate statement of reasons or 
bases.  See Owens, 7 Vet. App. at 433. 
 
Accordingly, the Board finds that the September 2008 VA 
examiner's opinion is more probative than the diagnosis of 
PTSD in June 2004.  First, the Board finds that the VA 
examiner's opinion carries more weight because the examiner 
is a clinical psychologist.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994) (it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation).  
The diagnosis of PTSD was provided by a nurse practitioner, 
rather than a fully trained psychologist or psychiatrist.  
Second, the September 2008 opinion was based on an exhaustive 
review of the Veteran's relevant pre-service, in-service, and 
post-service history.  The record provides no indication that 
the nurse practitioner had access to or consulted with any 
prior medical records, but rather based her opinion solely on 
the Veteran's narrative, which differed from the Veteran's 
in-service reports.   Finally, the VA examiner fully 
articulated the reasoning for his conclusions.  See Nieves-
Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical 
opinion that is factually accurate, fully articulated, and 
based on sound reasoning carries significant weight).  The 
nurse practitioner did not discuss any of the criteria for a 
diagnosis of PTSD nor did she provide a rationale for her 
diagnosis.  

The Board also notes that the Veteran has been diagnosed with 
a dysthymic disorder and a paranoid personality disorder 
consistently over many years by multiple examiners.  In 
contrast, the Veteran was diagnosed with PTSD only once and 
that diagnosis was subsequently deemed incorrect by two more 
qualified examiners.  As such, the Board finds that the 
Veteran does not suffer from PTSD.  As service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), the Board finds that 
service connection is not warranted.  

The Board must also consider service connection for acquired 
psychiatric disabilities other than PTSD.  The Veteran has 
been diagnosed with paranoid personality disorder and 
dysthymic disorder.  There is also a report of schizophrenia.  
38 C.F.R. § 4.127 notes that personality disorders are not 
diseases or injuries for compensation purposes.  As such, the 
Veteran's paranoid personality disorder may not be considered 
for service connection.  Regarding the Veteran's dysthymic 
disorder and any schizophrenia, there is no persuasive 
evidence of these disorders during service or for many years 
thereafter.  Although some tension and anxiety were noted 
during service, they were determined to be family and job 
related by military examiners and those examiners found the 
Veteran to be psychiatrically normal.  It appears that the 
current mental health disorders were not manifested until 
approximately 1990.  There is also some suggestion in medical 
records that the Veteran's dysthymic disorder is secondary to 
his paranoid personality disorder.  There is no persuasive 
evidence relating any current acquired psychiatric disability 
to the Veteran's service.  

After thorough review and consideration of the evidence of 
record, the Board finds that a preponderance of the evidence 
is against the claim.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD, is not warranted.  The appeal is 
denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


